Exhibit 10.13A

Execution Copy

September 25, 2012

Mr. Robert Franko

c/o Beach Business Bank

1230 Rosecrans Avenue, Suite 100

Manhattan Beach, California 90266

 

RE: Executive Employment Agreement (the “Employment Agreement”), dated June 1,
2003, between Doctors’ Bancorp, predecessor-in-interest to Beach Business Bank
(“Beach Bank”) and Robert M. Franko (“You”).

Dear Robert,

This Mutual Termination and Release Letter Agreement (this “Letter”) confirms
that You and Beach Bank agree that, subject to satisfaction of certain
agreements as described below (the “Termination Agreements”), the Employment
Agreement shall be terminated in its entirety effective as of the date hereof.
Execution and delivery of this Letter is a condition precedent to the
effectiveness of that certain Employment Agreement, dated effective as of the
date hereof, between and among You, First PacTrust Bancorp, Inc., Beach Bank,
and Pacific Trust Bank, FSB, a federally-chartered savings bank.

The Termination Agreements consist solely of (i) Beach’s reasonable best efforts
to assist you to personally assume the $2,000,000 Key Man Term Life Insurance
Policy maintained by Beach, in which Beach is currently the named beneficiary,
and (ii) Beach’s agreement to pay You the cash value of accrued but unused
vacation days as of the date hereof.

By this Letter, other than the Termination Agreements, each of You and Beach
Bank hereby fully and forever releases and discharges the other party, and each
of their respective representatives, agents, heirs, executors and assigns, and
their current and former officers, directors, managers, employees, shareholders,
predecessor companies, successors and assigns (the “Released Parties”), and each
of them, separately and collectively, from any claims, duties, obligations,
causes of action, losses, agreements, grievances or debts relating to any
matters of any kind or nature whatsoever, whether at law or in equity, fixed or
contingent, presently known or unknown, suspected or unsuspected, contingent or
non-contingent, that You or Beach Bank, as applicable, has ever had, now has, or
may have in the future against any of the Released Parties, relating to the
Employment Agreement and the employment relationship between You and Beach Bank.

You and Beach Bank hereby expressly waive any and all rights and benefits
conferred upon each of them by the provisions of Section 1542 of the California
Civil Code with respect to the foregoing released claims, which provides as
follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.



--------------------------------------------------------------------------------

You and Beach Bank expressly acknowledge the foregoing waiver of the provisions
of Section 1542 of the California Civil Code.

If You are in agreement with the terms set forth in this Letter, please
acknowledge the same by signing this Letter as provided below and returning your
signed copy of this letter agreement to Beach Bank.

 

Very Truly Yours,   Beach Business Bank   By:  

/s/ Steven Sugarman

  Name:  

 

  Title:  

Director

 

Agreed and Accepted:

/s/ Robert M. Franko

Robert M. Franko